Citation Nr: 0521540	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-11 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for furunculosis.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 27, 1943 to May 
8, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a non-compensable rating 
for the veteran's furunculosis and continued a ten percent 
disability rating for the veteran's pes planus.  The veteran 
perfected an appeal of assigned rating for furunulosis.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's furunculosis is not manifested by any 
symptoms.  

CONCLUSION OF LAW

The criteria for a compensable rating for furunculosis are 
not met.  38 U.S.C. §§ 1155, 5107 (2004); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7806 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

Here, the RO notified the veteran of the information and 
evidence needed to substantiate his claim in December 2003.  
The RO also informed him of the information and evidence that 
he was required to submit, the evidence that the RO would 
obtain on his behalf, and the need to advise VA of or submit 
any additional evidence that was relevant to the claim.  
 
The veteran was also provided with a copy of the April 1999 
rating decision, the statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, the 
reasons for the determinations made regarding his claim, and 
of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  
 
Although the December 2003 notice was sent following the 
April 1999 decision, the veteran has had eight months 
following the initial notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following that 
notice, the RO re-adjudicated the substantive merits of the 
veteran's claim in a March 2004 supplemental statement of the 
case.  In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that in this case the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after the notice was provided.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
and VA treatment records and examination reports.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Factual Background

The RO established service connection for the veteran's 
furunculosis (claimed as boils) of the back and chest by a 
September 1946 rating decision.  The RO assigned a non-
compensable rating under Diagnostic Code 7899-7806.  The 
veteran filed a claim for an increased rating in September 
1998.

A VA medical examination was performed in September 1998.  
During the examination the veteran reported a history of 
psoriasis.  Physical examination revealed patches on his 
hands and scattered on his body.  The examiner diagnosed the 
veteran's symptoms as psoriasis.  

In a June 1999 letter, Dr. M.J.R., the Chief of Dermatology 
at the VA medical center, stated than the veteran was 
receiving treatment three times a week for psoriasis.  Dr. 
M.J.R. stated that psoriasis affected approximately 15 
percent of the veteran's body surface, particularly his 
hands.  

The veteran's VA medical records from July 1996 to November 
1999 reveal treatment for psoriasis and bilateral pes planus, 
but do not reveal treatment for furunculosis.  

A VA examination was performed in March 2004.  The veteran 
complained of constant psoriasis.  Physical examination 
revealed erythematous keratotic papules on the dorsum of the 
hands.  The examiner diagnosed the veteran's symptoms as 
psoriasis.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule, in pertinent part, 
changed the criteria for rating dermatitis or eczema under 
Diagnostic Code 7806.

Because this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  See VAOPGCPREC 7-
2003.  However, the Board must apply the old law prior to the 
effective date of the new law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

In the March 2004 statement of the case, the RO listed the 
new rating criteria, and considered new criteria in denying 
the veteran's claim.  As a result, the veteran will not be 
prejudiced by application of both sets of criteria below.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993

As furunculosis is not a specifically listed disease in the 
Rating Schedule, the RO rated the disorder as pursuant to the 
criteria set forth in Diagnostic Code 7806.  Prior to August 
30, 2002, this Code provided the following rating criteria: 
Slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warranted a zero percent 
rating.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective prior to August 30, 2002.

Under the amended criteria for rating the skin, effective 
August 30, 2002, a compensable rating for under Diagnostic 
Code 7806 requires at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
supra.

Analysis

The veteran is service connected for furunculosis (boils), 
which is rated analogous to eczema under Diagnostic Code 
7806, as the disorder is not specifically listed.  The Board 
notes that new Diagnostic Code 7820, which pertains to 
infections of the skin may be appropriate, but merely refers 
the rater to rate the disorder as scars (Codes 7801-7805) or 
dermatitis under Code 7806.

As an initial matter, none of the medical evidence indicates 
residual scarring exists from the furunculosis; therefore, 
the codes pertaining to scars are not applicable.  

After reviewing the all of the medical evidence of record, 
the Board finds that a compensable rating is not warranted 
under either version of Diagnostic Code 7806.  The veteran's 
service medical records reveal a diagnosis of furunculosis, 
and this is the only skin disorder for which service 
connection has been established.  Although the veteran has 
complained that his skin condition has gotten worse, none of 
the medical evidence shows any treatment for furunculosis.  
Both VA examinations, and the letter from his VA treating 
physician, reveal that the veteran suffers from psoriasis, 
for which he is not service connected.  In fact, all of the 
veteran's medical records since 1996 reveal that he was 
treated for psoriasis not furunculosis.  When assigning 
evaluations for service-connected conditions, the use of 
manifestations not resulting from service-connected 
disability must be avoided.  38 C.F.R. § 4.14 (2003).  

The Board recognizes that the veteran feels that his 
disability is warrants a compensable rating.  However, the 
disability (psoriasis) from which the veteran currently 
suffers is not service connected, and the manifestations of 
that disorder cannot be utilized to assign him a compensable 
evaluation.  In short, absent objective skin manifestations 
attributable to the service-connected furunculosis, a 
compensable evaluation for this condition under the 
regulations in effect prior to, as well as on and after, 
August 30, 2002, is not warranted.  Therefore, as the 
objective medical evidence preponderates against a finding 
for a compensable rating for furunculosis, the veteran's 
claim must be denied.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, as there is no current evidence of 
this condition, it obviously does not markedly interfere with 
employment or require hospitalization.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996);  Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

  



ORDER

Entitlement to a compensable rating for furunculosis is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


